DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Applicants remarks filed June 30, 2022 as well as the discussion during the interview on June 28, 2022 regarding claims 10-11 and 16 are persuasive. The rejections are hereby withdrawn.
Double Patenting
In light of the amendment to claim 1 and the Terminal Disclaimer filed June 30, 2022, the Double Patenting rejection of claims 1, 10, and 14-18 are withdrawn.
Response to Arguments
Applicant’s arguments, see pages 15-16, filed June 30, 2022, with respect to the rejection of claim 6 under 35 USC 103, now incorporated into claims 1, 14, 17 and 18,   have been fully considered and are persuasive.  Therefore, the rejection of these features with respect to the teachings of Nimbalker has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of KIMBA DIT ADAMOU et al. (US 2020/0245295).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 9, 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia et al. (NPL cited in IDS, 3GPP Draft R2-1708483, Nokia hereafter) in view of KIMBA DIT ADAMOU et al. (US 2020/0245295, Kimba hereafter) and further in view of Lin et al. (US 10,383,067, Lin hereafter).
RE claims 1 and 14, Nokia discloses a method at a user equipment (UE) and an apparatus comprising a user equipment (UE), the apparatus further comprising: a receiver that receives an autonomous uplink command from a network unit (Page 3 Figure 1. Autonomous UL transmission activation via PHY signaling is transmitted from eNB to UE. Both inherently comprised of transmitters, receivers processors and memory); a processor that triggers an autonomous uplink confirmation in response to receiving the autonomous uplink command (Figure 1 on page 3, the activation signaling is acknowledged by the UE); and a transmitter that transmits the autonomous uplink confirmation to the network unit in response to triggering the autonomous uplink confirmation to indicate reception of the autonomous uplink command (Figure 1 on page 3, the activation signaling is acknowledged by the UE).
Nokia does not explicitly disclose wherein the autonomous uplink confirmation is transmitted via a medium access control channel element and includes a resource identification and a bit corresponding to the resource identification, and the autonomous uplink confirmation has a relative transmission priority higher than: a medium access control control element for a buffer status report excluding a buffer status report included for padding; a medium access control control element for a power headroom report, an extended power headroom report, a dual connectivity power headroom report, or a combination thereof; a medium access control control element for a sidelink buffer status report excluding a sidelink buffer status report included for padding; data from a logical channel excluding data from an uplink common control channel; a medium access control control element for a recommended bit rate query; a medium access control control element for a buffer status report included for padding; a medium access control control element for a sidelink buffer status report included for padding; data from a logical channel conveying non-delay-critical services; data from a logical channel conveying massive machine type communications services; or some combination thereof.
However, Kimba teaches wherein the autonomous uplink confirmation is transmitted via a medium access control channel element and includes a resource identification and a bit corresponding to the resource identification (Paragraph 47-53 teaches an activation state configuration command  transmitted by a base station to a terminal. This command is transmitted through a “second preset message”. The command and message are comprised of, among other items, a “BWP index, a BWP cell index, and a frequency domain location of the BWP (the frequency domain location indicates which frequency band the BWP belongs to in the frequency domain)”. Further included is a MAC Layer CE that further includes at least a “ indication bit configured to indicate an activation state of the BWP” ).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus of Nokia with the teachings of Kimba in order to provide for allocation and activation of a BWP for a terminal by a base station.
Nokia in view of Kimba does not explicitly disclose the autonomous uplink confirmation has a relative transmission priority higher than: a medium access control control element for a buffer status report excluding a buffer status report included for padding; a medium access control control element for a power headroom report, an extended power headroom report, a dual connectivity power headroom report, or a combination thereof; a medium access control control element for a sidelink buffer status report excluding a sidelink buffer status report included for padding; data from a logical channel excluding data from an uplink common control channel; a medium access control control element for a recommended bit rate query; a medium access control control element for a buffer status report included for padding; a medium access control control element for a sidelink buffer status report included for padding; data from a logical channel conveying non-delay-critical services; data from a logical channel conveying massive machine type communications services; or some combination thereof.
However, Lin teaches the autonomous uplink confirmation has a relative transmission priority higher than: a medium access control control element for a buffer status report excluding a buffer status report included for padding; a medium access control control element for a power headroom report, an extended power headroom report, a dual connectivity power headroom report, or a combination thereof; a medium access control control element for a sidelink buffer status report excluding a sidelink buffer status report included for padding; data from a logical channel excluding data from an uplink common control channel; a medium access control control element for a recommended bit rate query; a medium access control control element for a buffer status report included for padding; a medium access control control element for a sidelink buffer status report included for padding; data from a logical channel conveying non-delay-critical services; data from a logical channel conveying massive machine type communications services; or some combination thereof (Column 30-60, a MAC control element for SPS confirmation, a confirmation message has higher priority and the same plurality of elements).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus of Nokia in view of Kimba with the teachings of Lin in order to ensure delivery of critical signaling.
RE claim 2, Nokia in view of Kimba and further in view of Lin discloses the method of claim 1 as set forth above. Note that Nokia further discloses wherein the autonomous uplink command comprises an autonomous uplink activation command or an autonomous uplink deactivation command (Page 3 Figure 1. Autonomous UL transmission activation via PHY signaling is transmitted from eNB to UE. Further disclosed is an Autonomous UL transmission deactivation via PHY. Both UEs and eNB are inherently comprised of transmitters, receivers processors and memory).
RE claims 3, Nokia in view of Kimba and further in view of Lin discloses the method of claim 1 as set forth above. Note that Nokia further discloses wherein the autonomous uplink command is received in downlink control information (Page 3, second bullet pointed item. Autonomous transmission are activated by the eNB via PHY signaling (DCI)).
RE claim 7, Nokia in view of Kimba and further in view of Lin discloses the method of claim 1 as set forth above. Note that Kimba further teaches wherein the bit indicates a status, activation, deactivation, or a combination thereof (Paragraph 47-53 teaches an activation state configuration command  transmitted by a base station to a terminal. This command is transmitted through a “second preset message”. The command and message are comprised of, among other items, a “BWP index, a BWP cell index, and a frequency domain location of the BWP (the frequency domain location indicates which frequency band the BWP belongs to in the frequency domain)”. Further included is a MAC Layer CE that further includes at least a “ indication bit configured to indicate an activation state of the BWP” ).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus of Nokia with the teachings of Kimba in order to provide for allocation and activation of a BWP for a terminal by a base station.
RE claim 9 and 15, Nokia in view of Kimba and further in view of Lin discloses the method of claim 1 and apparatus of claim 14 as set forth above. Note that Lin further teaches wherein the autonomous uplink confirmation has a higher transmission priority than: the medium access control control element for a buffer status report excluding the buffer status report included for padding; the medium access control control element for a power headroom report, the extended power headroom report, the dual connectivity power headroom report, or a combination thereof; the medium access control control element for a sidelink buffer status report excluding the sidelink buffer status report included for padding; data from the logical channel excluding data from the uplink common control channel; the medium access control control element for the recommended bit rate query; the medium access control control element for a buffer status report included for padding; and the medium access control control element for a sidelink buffer status report included for padding (Column 30-60, a MAC control element for SPS confirmation, a confirmation message has higher priority and the same plurality of elements).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus of Nokia in view of Kimba with the teachings of Lin in order to ensure delivery of critical signaling.
RE claims 17 and 18, Nokia discloses a method and an apparatus comprising a network device, the apparatus further comprising a transmitter that transmits an autonomous uplink command to a remote unit, wherein the autonomous uplink command triggers an autonomous uplink confirmation (Page 3 Figure 1. Autonomous UL transmission activation via PHY signaling is transmitted from eNB to UE. Both inherently comprised of transmitters, receivers, processors and memory); and a receiver that receives the autonomous uplink confirmation in response to the autonomous uplink confirmation being triggered to indicate that the remote unit received the autonomous uplink command (Figure 1 on page 3, the activation signaling is acknowledged by the UE).
Nokia does not explicitly disclose wherein the autonomous uplink confirmation is transmitted via a medium access control channel element and includes a resource identification and a bit corresponding to the resource identification; and the autonomous uplink confirmation has a relative transmission priority higher than: a medium access control control element for a buffer status report excluding a buffer status report included for padding; a medium access control control element for a power headroom report, an extended power headroom report, a dual connectivity power headroom report, or a combination thereof, a medium access control control element for a sidelink buffer status report excluding a sidelink buffer status report included for padding; data from a logical channel excluding data from an uplink common control channel; a medium access control control element for a recommended bit rate query; a medium access control control element for a buffer status report included for padding; a medium access control control element for a sidelink buffer status report included for padding; data from a logical channel conveying non-delay-critical services; data from a logical channel conveying massive machine type communications services; or some combination thereof.
However, Kimba teaches wherein the autonomous uplink confirmation is transmitted via a medium access control channel element and includes a resource identification and a bit corresponding to the resource identification (Paragraph 47-53 teaches an activation state configuration command  transmitted by a base station to a terminal. This command is transmitted through a “second preset message”. The command and message are comprised of, among other items, a “BWP index, a BWP cell index, and a frequency domain location of the BWP (the frequency domain location indicates which frequency band the BWP belongs to in the frequency domain)”. Further included is a MAC Layer CE that further includes at least a “ indication bit configured to indicate an activation state of the BWP” ).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus of Nokia with the teachings of Kimba in order to provide for allocation and activation of a BWP for a terminal by a base station.
Nokia in view of Kimba does not explicitly disclose the autonomous uplink confirmation has a relative transmission priority higher than: a medium access control control element for a buffer status report excluding a buffer status report included for padding; a medium access control control element for a power headroom report, an extended power headroom report, a dual connectivity power headroom report, or a combination thereof, a medium access control control element for a sidelink buffer status report excluding a sidelink buffer status report included for padding; data from a logical channel excluding data from an uplink common control channel; a medium access control control element for a recommended bit rate query; a medium access control control element for a buffer status report included for padding; a medium access control control element for a sidelink buffer status report included for padding; data from a logical channel conveying non-delay-critical services; data from a logical channel conveying massive machine type communications services; or some combination thereof.
However, Lin teaches wherein the autonomous uplink confirmation has a relative transmission priority higher than: a medium access control control element for a buffer status report excluding a buffer status report included for padding; a medium access control control element for a power headroom report, an extended power headroom report, a dual connectivity power headroom report, or a combination thereof, a medium access control control element for a sidelink buffer status report excluding a sidelink buffer status report included for padding; data from a logical channel excluding data from an uplink common control channel; a medium access control control element for a recommended bit rate query; a medium access control control element for a buffer status report included for padding; a medium access control control element for a sidelink buffer status report included for padding; data from a logical channel conveying non-delay-critical services; data from a logical channel conveying massive machine type communications services; or some combination thereof. (Column 30-60, a MAC control element for SPS confirmation, a confirmation message has higher priority and the same plurality of elements).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus of Nokia in view of Kimba with the teachings of Lin in order to ensure delivery of critical signaling.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia in view of Kimba, in view of Lin and further in view of Nimbalker et al. (US 9,775,141, Nimbalker hereafter).
RE claim 4, Nokia in view of Kimba and further in view of Lin discloses the method of claim 1 as set forth above. Nokia in view of Kimba and further in view of Lin does not explicitly disclose wherein the autonomous uplink confirmation includes a bitmap, and each bit of the bitmap represents either a configured uplink resource or an activated uplink resource.
However, Nimbalker teaches wherein the autonomous uplink confirmation includes a bitmap, and each bit of the bitmap represents either a configured uplink resource or an activated uplink resource (Column 19, lines 36-56).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Nokia in view of Kimba and further in view of Lin with the teachings of Nimbalker since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 5, Nokia in view of Kimba, in view of Lin and further in view of Nimbalker discloses the method of claim 4 as set forth above. Note that Kimba further teaches wherein the configured uplink resource or the activated uplink resource corresponds to a cell, a carrier, a bandwidth part, or a combination thereof (Paragraph 47-53 teaches an activation state configuration command  transmitted by a base station to a terminal. This command is transmitted through a “second preset message”. The command and message are comprised of, among other items, a “BWP index, a BWP cell index, and a frequency domain location of the BWP (the frequency domain location indicates which frequency band the BWP belongs to in the frequency domain)”. Further included is a MAC Layer CE that further includes at least a “ indication bit configured to indicate an activation state of the BWP” ).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus of Nokia with the teachings of Kimba in order to provide for allocation and activation of a BWP for a terminal by a base station.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nokia in view of Kimba, in view of Lin and further in view of Huawei et al. (NPL cited in IDS, 3GPP Draft R1-1715419, Huawei hereafter).
RE claim 8, Nokia in view of Kimba and further in view of Lin discloses the method of claim 1 as set forth above. Nokia in view of Kimba and further in view of Lin does not explicitly disclose wherein the autonomous uplink confirmation includes an identifier representing one of a plurality of transmission parameters, and the plurality of transmission parameters include time domain resources, hybrid automatic repeat request process identifiers, or a combination thereof.
However, Huawei teaches wherein the autonomous uplink confirmation includes an identifier representing one of a plurality of transmission parameters, and the plurality of transmission parameters include time domain resources, hybrid automatic repeat request process identifiers, or a combination thereof (Pages 8-9, DCI indication).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Nokia in view of Kimba and further in view of Lin with the teachings of Huawei since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nokia in view of Kimba, in view of Lin and further in view of Ratasuk et al. (US 2015/0029943, Ratasuk hereafter).
RE claim 12, Nokia in view of Kimba and further in view of Lin discloses the method of claim 1 as set forth above. Nokia in view of Kimba and further in view of Lin does not explicitly disclose wherein the reception of the autonomous uplink command triggers a scheduling request.
However, Ratasuk teaches wherein the reception of the autonomous uplink command triggers a scheduling request (Paragraph 81, eNB periodically triggers, via downlink control information, certain user equipment to transmit a scheduling request indicator, a channel quality indicator, a precoding matrix indicator, a rank indicator, or sounding reference signals.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Nokia in view of Kimba and further in view of Lin with the teachings of Ratasuk since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nokia in view of Kimba, in view of Lin and further in view of Sebire (US 2013/0128829).
RE claim 13, Nokia in view of Kimba and further in view of Lin discloses the method of claim 1 as set forth above. Note that Nokia does further discloses wherein the autonomous uplink command comprises an autonomous uplink deactivation command (Page 3, an Autonomous UL transmission deactivation via PHY.).
Nokia in view of Kimba and further in view of Lin does not explicitly disclose wherein receiving the autonomous uplink command triggers a buffer status report.
However, Sebire teaches wherein receiving the autonomous uplink command triggers a buffer status report (Paragraphs 4-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Nokia in view of Kimba and further in view of Lin with the teachings of Sebire since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Allowable Subject Matter
Claims 10, 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
RE claims 10, 11 and 16, prior arts do not explicitly disclose, teach or suggest wherein the autonomous uplink confirmation has a relative transmission priority lower than all or some combination of the following: a medium access control control element for a cell radio temporary network identifier; data from an uplink control channel; a medium access control control element for a data volume and power headroom report; data from a logical channel conveying delay-critical services.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461